Citation Nr: 1130417	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  07-19 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  Jurisdiction has since been taken by the RO in Buffalo, New York.  

The Veteran testified at an RO formal hearing in December 2008 and at a hearing before the undersigned Veterans Law Judge in October 2009.  A transcript of those proceedings has been associated with the Veteran's claims file.

By way of background, the Veteran's claim was remanded for further procedural and evidentiary development in December 2009.  As the full benefit sought remains denied, the claim has been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The evidence of record prior to October 2009 does not reflect that the Veteran's PTSD symptoms caused occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking.

2.  Effective October 2009, the Veteran's PTSD became productive of total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 50 percent for PTSD prior to October 2009 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, and 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for a disability rating of 100 percent for PTSD effective October 2009 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, and 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Here, however, the Board notes that the Veteran's claim for a higher rating arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that in these circumstances, once notice has been satisfied in conjunction with the grant of service connection, additional notice is not required under 38 U.S.C.A. § 5103.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  As VA's notice duties with respect to the Veteran's PTSD service connection claim were satisfied by a letter issued prior to the initial adjudication of the Veteran's service connection claim, the Board finds that the appeal may be adjudicated without remand for further notification.

The Board also finds that all relevant facts have been properly developed and that all available evidence necessary for equitable resolution of the issues decided on appeal has been obtained.  The Veteran's VA and private treatment records have been obtained.  The Board acknowledges the Veteran reports having recently been awarded Social Security Administration (SSA) disability benefits due to his PTSD and physical impairments.  However, the Veteran has submitted the psychiatric evaluation procured by the SSA upon which the disability determination was made, and all psychiatric treatment reported by the Veteran is also of record.  Thus, the Board finds that there is no prejudice to the Veteran in deciding this appeal without first remanding the Veteran's claim to obtain any additional SSA records.  The Board further notes that the Veteran was afforded several pertinent VA examinations during the pendency of this appeal, and he testified at both an RO formal hearing and a Board hearing before the undersigned Veterans Law Judge.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

Increased Rating

The Veteran contends that the current severity of his PTSD entitles him to disability rating in excess of 50 percent.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regarding the rating criteria for PTSD, a 50 percent rating is assigned when PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only  highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

A 70 percent evaluation is assigned when a veteran has occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when a psychiatric disability causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id.

The relevant evidence of record includes the SSA evaluation, the Veteran's VA and private treatment records, VA examination reports, hearing testimony, and various lay statements submitted by the Veteran and his family members and friends.

A February 2006 VA treatment record reflects the Veteran's report of having a poor quality of life.  A March 2006 VA treatment record reflects an assessment of the Veteran's demeanor as anxious, and an April 2005 VA treatment record reflects the Veteran's report of having arguments with his wife and impaired sleep.  The Veteran's mental status was assessed as stable, and the Veteran was noted to be well-groomed and fully oriented.  A June 2006 VA treatment record reflects the Veteran's report of improved sleep but increased anxiety and further arguments with his wife after consuming too much alcohol.  The Veteran was noted to be fully oriented and well-groomed, and he denied any suicidal or homicidal ideations.  The Veteran was assessed with a Global Assessment of Functioning (GAF) score of 59.  A subsequent June 2006 VA treatment record reflects that the Veteran and his spouse participated in couples counseling, and the Veteran's GAF score was assessed as 54.  

Statements submitted by the Veteran's wife, son, sister, cousin, and friend in June 2006 reflect their observation of the Veteran's irritability, self-isolation, anxiety, difficulty sleeping, depressed demeanor, anger, and emotional unavailability.  In July and August 2006, the Veteran's GAF score was assessed as 59, and the Veteran was assessed as well-groomed with improved sleep and no suicidal or homicidal ideations.  

The Veteran was also afforded a VA examination in August 2006, during which he was assessed as adequately groomed, fully oriented, with normal goal-directed speech and motor function, and no evidence of thought impairment, including hallucinations, delusions, obsessions, or compulsions.  However, the Veteran affirmed experiencing vague suicidal ideation when he becomes angry, although he denied having any active intent or plan.  The Veteran also reported experiencing depression, sleep impairment, and marriage difficulties, but denied experiencing any panic attacks.  The Veteran also reported being employed at the time of the examination, with the examiner stating that the Veteran's PTSD had not affected his lengthy, successful work history.  The examiner assigned a GAF score of 55.

An August 2006 letter from the Veteran's treating endocrinologist states that the Veteran experiences anxiety as the result of his PTSD.  Subsequent treatment records from this provider note that the Veteran experiences anxiety due to his PTSD for which he receives psychiatric treatment from a VA provider.

A September 2006 VA treatment record reflects that the Veteran continued to report improved sleep and was noted to be fully alert and well-groomed.  The Veteran denied any suicidal or homicidal ideations and was assessed with a GAF score of 59.  October 2006 VA treatments record reflects the Veteran's continued counseling regarding his alcohol abuse, and the Veteran's GAF score was assessed as 55.  The Veteran and his spouse also participated in couples counseling in October 2006.  A November 2006 VA treatment record reflects that the Veteran was counseled regarding his continued alcohol abuse, and his GAF score was assessed as 49, with his mental status assessed as mildly labile.  

A subsequent November 2006 VA couples counseling treatment record reflects that the Veteran's mental status was assessed as stable, with the Veteran reporting no recent alcohol use and appearing well-groomed and fully-oriented.  The Veteran continued to deny experiencing any suicidal or homicidal ideations, and his GAF score was assessed as 55.  A subsequent November 2006 VA treatment record reflects that the Veteran's status was assessed as unchanged and his GAF score was assessed as 57.  A January 2007 VA treatment record reflects that the Veteran reported an urgent need for treatment, stating that he had consumed alcohol since his last session and had been having disagreements with his spouse.  The Veteran was assessed as fully oriented, well-groomed, and alert, with a full-range of affect and neither suicidal nor homicidal.  The Veteran's GAF score was assessed as 49.

A January 2007 VA psychiatric evaluation record reflects the Veteran's report that he had experienced PTSD symptoms for many years but had decided to seek treatment in the past year after his symptoms became more acute since he had ceased consuming so much alcohol.  The Veteran reported experiencing nightmares, flashbacks, intrusive thoughts, violent thoughts, self-isolation, crowd-avoidance, problems with family member relationships, and panic attacks (for which he had been prescribed a specific medication).  The Veteran also reported that while he had maintained steady employment, he frequently found it difficult to work in crowds or with other people.  On mental status examination, the Veteran was fully oriented, with normal speech and eye contact, and he denied any delusions, hallucinations, or suicidal or homicidal ideations.  

A January 2007 VA treatment record reflects the Veteran's participation in couples therapy, at which time his GAF score was assessed as 49, and during February, March, and April 2007 VA couples therapy sessions, the Veteran reported remaining abstinent from alcohol consumption.  The Veteran's GAF scores were assessed as ranging from 47 to 48.  A December 2007 VA treatment record reflects that the Veteran reported his one-year anniversary of abstinence from alcohol consumption, and the Veteran was noted to be well-groomed, fully oriented, with no suicidal or homicidal ideations.  His GAF score was assessed as 48.  VA treatment records from January, February, March, and April 2008, including those from couples counseling, reflect assessments of the Veteran as very focused, well-dressed and groomed, with no suicidal or homicidal ideations reported and GAF scores of 47.  One record reflects the Veteran's report of being on disability leave due to physical ailments and that he was considering retirement.

The Veteran participated in an RO formal hearing in December 2008, during which he testified that due to his PTSD, he has a strained marriage, has only one friend, self-isolates, avoids crowds, has an impaired memory, has sleep disturbances, and experiences panic attacks and paranoia.  December 2008 VA treatment records reflect the Veteran's report of continuing to experience strain in his marriage and that he was considering retirement from his long-term career as an aeronautics repairman and engineer.  On mental status examination, the Veteran was assessed as fully-oriented, with intact memory, cognitive function, abstraction, judgment, and insight.  While the Veteran denied having any present suicidal or homicidal ideations, he reported having vague suicidal thoughts in the past.  January and February 2009 VA treatment records note the Veteran to be well-groomed, fully-oriented, and cooperative with a calm motor activity, and no evidence of delusions or hallucinations.  However, he was noted to have a constricted affect, anxious mood, pressured speech, and circumstantial thought processes.  An April 2009 VA treatment record reflects the Veteran's  report of decreased sleep since a recent surgery and increased anxiety and hypervigilance, and the Veteran's treatment provider suggested the Veteran's enrollment in an in-patient PTSD program for regulation of his symptoms.

The Veteran was afforded a VA PTSD examination in May 2009, during which the Veteran reported no recent history of suicide attempts or violence, but characterized his relationship with his spouse as "rocky," his relationship with his soon is good, and his relationship with his daughter is "good to rocky."  The Veteran also reported having one friend outside of his marriage and that he no longer engages in any recreational activities.  In sum, the examiner found that the Veteran reported significant social dysfunction, but only minor occupational dysfunction, as the Veteran stated that he fears his increasing memory impairment will affect his ability to perform his occupational duties.  

On mental status examination, the Veteran was fully-oriented, well-groomed, with fluent, clear speech, intact attention and concentration, good judgment, fair-to-good insight, and no evidence of impaired thought processes, including delusions, hallucinations, obsessions, or compulsions.  However, the Veteran demonstrated poor eye contact and a mildly impaired memory, and he reported poor appetite, poor motivation, crowd avoidance, hypervigilance, sleep disturbances, and little social contact.  The Veteran also denied any active suicidal plans but reported having thoughts that he would be better off dead.  The examiner assigned a GAF score of 50 based on the Veteran's impaired social relationships coupled with his relatively modest occupational impairment, noting that the Veteran has been able to maintain his employment.  The examiner further stated that the Veteran's depressive symptoms, which had become more evident since his last VA PTSD examination, had manifested in the absence of the Veteran's alcohol use, as he had historically used alcohol to medicate his PTSD and related depressive symptoms.

A June 2009 VA discharge summary reflects that the Veteran had been admitted for participation in an in-patient PTSD treatment program.  The discharge summary reflects that while the Veteran benefited from the program, he was encouraged to attend a future session, as well, and that his prognosis remained guarded due to the severity of his PTSD symptoms.

The Veteran testified at a Board hearing in October 2009, during which he reported that he has maintained employment as an engineering technician in the aerospace industry for approximately 30 years.  The Veteran also testified that he has sleep disturbances due to his hypervigilance, that he had participated in an in-patient PTSD treatment program, that his marriage is very strained, that he is very depressed, that he has difficulty concentrating and an impaired memory, that he does not socialize and has only one friend, and that he had vague suicidal thoughts when he was still consuming alcohol in 2006.  

VA treatment records from October 2009 include mental status examinations in which the Veteran was assessed as having an irritable and anxious mood, restricted affect, and occasionally tangential thought processes, but no evidence of psychosis or homicidal or suicidal ideations.  The Veteran was also assessed as fully-oriented, but with an impaired immediate memory and intact recent and remote memory.  The Veteran also evidenced a high degree of anger and frustration due to increased work stress and demand for increased production.  The Veteran also reported a very strained relationship with his daughter, who has told him that she hates him, as well as increased friction with his wife, who sides with his daughter in arguments.  Letters dated in October 2009 from the Veteran's treating VA counseling therapist states that the Veteran has chronic, severe, and persistent symptoms of PTSD, which render him totally and completely disabled and unemployable.  November 2009 VA treatment records reflect the Veteran's admission into an in-patient PTSD treatment program, and the Veteran was assigned a GAF score of 40 on admission.  After his discharge, the Veteran was noted to have some impairment of short-term memory and concentration and occasionally circumstantial thought processes, but with grossly intact thought content, good insight and judgment, and no evidence of psychosis of suicidal or homicidal ideations.

A December 2009 VA treatment record includes a mental status examination, during which the Veteran was assessed as fully-oriented, well-groomed, cooperative, with normal speech and an intact recent and remote memory, abstraction, judgment, and insight.  Furthermore, the Veteran did not demonstrate any delusions or hallucinations or report any suicidal ideation.  However, the Veteran was noted to have a blunted affect, anxious mood, tangential thought process, and an impaired immediate memory and concentration.  A January 2010 VA treatment record reflects that the focus of the treatment session was on resolving the Veteran's significant family problems related to his PTSD and alcoholism.  The treatment provider noted that as the Veteran's alcohol use ceased and his PTSD symptoms were treated, obsessive-compulsive behaviors were manifesting.  A February 2010 VA treatment record notes the Veteran to be fully-oriented with intact thought content and normal motor activity, but demonstrating a constricted affect, anxious mood, pressured speech, tangential thought processes, and only fair insight and judgment.  

A March 2010 VA treatment record reflects the Veteran's report of disturbed sleep and a dysphoric mood.  On mental status examination, the Veteran was noted to be fully-oriented and have good eye contact and normal motor control, coherent speech, goal-directed thoughts, and fair concentration, with the Veteran reporting his mood as one of being in pain and demonstrating a congruent affect.  The Veteran denied experiencing any homicidal or suicidal ideations, and the treating psychiatrist assigned a GAF score of 50.  The psychiatrist also opined that the Veteran's physical condition played a significant role in restricting his ability to work, whereas his psychiatric condition played a minor role.  The Veteran received treatment from his treating counseling therapist in April 2010 and had a follow-up appointment with the VA psychiatrist in May 2010.  A May 2010 letter from this treating VA psychiatrist states that after reviewing the Veteran's medical records and making a clinical assessment of the Veteran's psychiatric state, the psychiatrist is of the opinion that the Veteran is totally disabled and cannot engage in any kind of gainful employment indefinitely, due to his psychiatric disorder.  A June 2010 VA treatment record authored by the Veteran's treating VA psychiatrist notes the Veteran to demonstrate good eye contact, normal and goal-directed speech, and to be cooperative and fully-oriented, with no delusions and no reported suicidal or homicidal ideation.  However, the Veteran was also noted to have psychomotor retardation and limited insight and judgment.  

The Veteran underwent a psychiatric evaluation in July 2010 in conjunction with his claim for SSA disability benefits.  On mental status examination, the Veteran was noted to demonstrate appropriate grooming and hygiene, but restless motor behavior and poor eye contact.  The Veteran's speech was pressured and circumstantial, with a restricted, tense, notably anxious affect and a dysthymic mood.  The Veteran was assessed as fully-oriented with intact attention and concentration, but mildly impaired memory skills and fair insight and judgment.  The evaluating psychiatrist stated that the Veteran's psychiatric examination revealed symptoms that may significantly interfere with his ability to function on a daily basis, but characterized the Veteran's PTSD as chronic and mild.

The Veteran underwent a VA PTSD examination in September 2010, during which he reported that he had ceased working in April 2010 due to his mental health problems.  The Veteran reported that while employed, he would leave work early one day per week due to his PTSD symptoms and that he had an altercation with his supervisor before he ceased his employment.  The Veteran further reported that he would self-isolate and exhibit irritability during his former employment, although he had not received any disciplinary measures and his employment was not terminated by his employer.  The Veteran reported that his marital relationship was very strained but that he had excellent relationships with his two children, visited his siblings regularly, and had two friends.  The examiner stated that the Veteran reported a moderate to severe level of social impairment due to his PTSD and that while his occupational impairment could not be stated with certainty as the Veteran was not employed at the time of the examination, the examiner opined that if the Veteran were to return to work, he would experience a severe level of occupational impairment.

The examiner noted that the Veteran was appropriately dressed and groomed, but spoke with his eyes closed during the entire examination and therefore demonstrated no eye contact.  The Veteran was oriented to person and place but incorrectly reported the date (he was off by five days).  The Veteran demonstrated no obvious impairment of attention, concentration, or memory (although the Veteran reported moderate memory impairment), but the examiner noted that he demonstrated moderate impairment of mental processing skills and obsessively provided excessive detail when answering questions.  The Veteran demonstrated coherent, goal-directed, but circumstantial speech, and he reported occasional visual hallucinations and auditory disturbances, such as seeing someone out of the corner of his eye or hearing his name called, but he denied experiencing any delusions or homicidal or suicidal ideations. The Veteran also reported some compulsive behavior, such as spending three hours per day organizing, as well panic attacks as frequently as three times per week or as few as one per month, and he demonstrated a restricted affect.  The examiner characterized the Veteran's PTSD as severe and assigned a GAF score of 44.

A January 2011 VA treatment record reflects that the Veteran and his spouse attended couples therapy, and a March 2011 VA treatment record reflects that the Veteran was quite upset due to the recent denial of one of his VA compensation claims; thus, the treating medical professional noted that the Veteran was so upset as to the point of sputtering, with an upset mood, but good insight and judgment and no evidence of delusions, hallucinations, or suicidal or homicidal ideations.

After reviewing all of the evidence of record, the Board finds that a staged rating is appropriate, with the Veteran's current 50 percent rating appropriate prior to October 2009 and a 100 percent rating assigned as of October 2009.

The evidence of record prior to October 2009 reflects that the Veteran's symptoms can be accurately characterized as causing occupational and social impairment with reduced reliability and productivity.  Specifically, the Veteran reported some of the symptoms contemplated by this rating, such as an impaired memory, a strained relationship with his wife and an occasionally strained relationship with his daughter, and panic attacks.  However, the Board finds that a higher disability evaluation of 70 percent is not warranted for this rating period, as the Board does not find that the relevant evidence reflects that the Veteran's PTSD produced occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to symptoms of the nature set out in the rating schedule.  Specifically, the Veteran was noted to have successfully maintained his long-term career as an aeronautics mechanic and engineer.  Furthermore, the Veteran's speech was largely characterized as normal, he reported no periods of violence or spatial disorientation, and he was consistently noted to be well-dressed and well-groomed.  Moreover, while the Veteran's marriage may be characterized as strained, he was able to maintain the relationship for many years and participated in couples counseling in an effort to continue to preserve it.  Furthermore, the Veteran reported a good relationship with his son and occasionally characterized his relationship with his daughter as good, and he reported having one friend.  Additionally, the Veteran reported only occasional vague suicidal thoughts, such as a feeling that he would be better off dead, and denied any active intent or plan.  Thus, a rating in excess of 50 percent for this rating period is not warranted.

However, the Board finds that a 100 percent rating is warranted effective from October 2009, the month in which the Veteran's treating VA counseling therapist opined that the Veteran was totally and completely disabled and unemployable due to his PTSD.  Moreover, the VA treating counseling therapist's medical opinion was corroborated by a May 2010 letter from the Veteran's treating VA psychiatrist, who also found that the Veteran was completely disabled due to his PTSD.  Furthermore, the Board notes that the clinical evidence of record from this rating period further supports this finding, as the Veteran was variously noted to demonstrate poor to no eye contact, psychomotor retardation, fair to limited insight and judgment, an anxious mood, pressured speech, tangential thought processes, disorientation as to date, and a constricted, dysthymic, or blunted affect.  Moreover, the September 2010 VA examiner characterized the Veteran as having a severe level of social impairment due to his PTSD and that while his occupational impairment could not be stated with certainty as the Veteran was not employed at the time of the examination, the examiner opined that if the Veteran were to return to work, he would also experience a severe level of occupational impairment.  Moreover, the Veteran's GAF scores during this rating period were noted to be as low as 40, indicating a severe level of impairment.

The Board acknowledges that the Veteran has reported that he maintained his employment until April 2010 and that the SSA deemed him unemployable due to his PTSD (as well as his physical impairments) as of November 2010.  Nevertheless, given the evidence of record reflecting the increase in severity of the Veteran's PTSD symptoms at the time the Veteran's treating VA counseling therapist authored the October 2009 opinion, coupled with the treatment records and examination reports thereafter that also characterize the Veteran's PTSD symptoms as severe, the Board has resolved all reasonable doubt in the Veteran's favor and awarded a 100 percent schedular disability rating prior to the Veteran's actual termination of his employment.

The Board has also considered whether a referral for an extraschedular evaluation is warranted with regard to the Veteran's PTSD increased rating claim.  The threshold factor for extraschedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VAOGCPREC 6-1996 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).  

Here, the rating criteria reasonably describe the Veteran's PTSD disability levels and symptomatology; thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  Consequently, referral for extraschedular consideration is not warranted.










(CONTINUED ON NEXT PAGE)
ORDER

A disability rating in excess of 50 percent for service-connected PTSD prior to October 2009 is denied.

A disability rating of 100 percent for service-connected PTSD effective October 2009 is granted.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


